United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Vandalia, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1223
Issued: January 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 26, 2011 appellant, through his attorney, filed a timely appeal from a March 28,
2011 decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim for
an emotional condition. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty.
On appeal, appellant’s attorney contends that OWCP’s decision is contrary to fact and
law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 23, 2010 appellant, then a 43-year-old transportation security officer (screener)
filed an occupational disease claim alleging depression and anxiety as a result of his federal
employment. He alleged that he was treated poorly and was a lesser person since a prior injury.
Appellant felt alienated and would sit alone for 40 hours a week doing nothing but watching his
coworkers through a glass wall do the job he loved. The employing establishment controverted
the claim.
Appellant submitted a statement that he enjoyed his work but was injured in 2007. His
life took a dramatic turn and he was unable to perform his assigned duties due to his medical
limitations. Over time, appellant’s peers and supervisors began to treat him differently due to
their frustration with his limitations and the perception that he was a burden and not a team
player. He became the butt of jokes, talked about as if he did not want to work and that he was
treated as less of a person. Appellant was told by the lead transportation security officer (LTSO)
that he was “unimportant to the mission.” On occasion, the LTSO asked another LTSO to send
someone to help with a job-related task, the response was, “[appellant] ... or someone who can
actually do something?” Appellant noted an instance when a team coordinator stated to a
supervisory transportation security officer that appellant was supposed to go on his break with
the team and his reply was, “[Appellant] will go to break when I say he goes to break.” He
contended that this type of behavior was never directed at the security officers on the exit lane
and that they get to go on break with their team as scheduled. Appellant contended that,
although he occasionally would be part of Playbook activities that are within his medical
limitations, the vast majority of his time is spent in a hallway by himself behind a large piece of
glass in the exit lane at the airport. He stated that he sits alone for 40 hours a week at a podium
with a stool. Appellant stated that some passengers will jokingly ask, “what did you do wrong?”
He noted that his placement is about 10 feet from the bathroom doors and that there is an
overwhelming smell of bathroom cleaner on a regular basis. Appellant noted that while he was
monitoring the exit lane he would have to watch his coworkers do the job he had been trained for
and would prefer doing. He stated that the passengers would frequently ask questions and he felt
like more of an information person than a security officer. Appellant stated that he was
frequently forgotten for breaks or was made to wait during personnel shortages, and that this was
degrading. He noted that sometimes, to give him something to do, he was given the assignment
of standing in front of the checkpoint yelling at passengers as to what needed to be taken out of
their bags before placing them through x-ray, a position supervisors jokingly referred to as
“circus caller.” Appellant also was asked to sit at a table and hand out plastic bags for
passengers. He stated that he has been told by his physician that his medical condition will never
allow him to do required duties with the employing establishment, and that once it accepts this,
he will no longer have a job. Appellant contended that, as a result of all of these factors, he was
depressed.
By decision dated August 24, 2010, OWCP denied appellant’s claim. It found that there
was insufficient factual evidence to establish that the alleged work event incidents happened or
contributed to his depression.
In a letter dated August 10, 2010 and received by OWCP on August 25, 2010, appellant
reiterated his allegations. He listed names of persons who he stated were aware of the incidents.

2

Appellant also added specific dates that he alleged the incidents occurred, with particular
emphasis on the dates that he went on late breaks and comments made to him about the breaks.
In a statement by the employing establishment dated August 19, 2010, they indicated that
they attempted to accommodate appellant in various positions within his medical restrictions, but
within a short period of time he would state that his arm was hurting so he was removed from
those functions and that the exit lane monitoring allows him to work within his medical
restrictions. The employing establishment stated that the exit lane monitor is an important
function of airport security. It noted that appellant brought to the supervisor’s attention that he
was not getting timely breaks and the issue was addressed immediately. The employing
establishment indicates that the supervisor denied saying that appellant was unimportant and that
there was no evidence that he was being treated poorly and alienated.
Appellant requested an oral hearing before an OWCP hearing representative. At the
hearing held on December 15, 2010, he testified that in 2007 he injured his forearm, and that he
eventually had surgery for radial tunnel syndrome. Appellant stated that, when he returned to
work, he was limited in the duties he could do and the employing establishment found things for
him to do like sitting at a table and vocalizing things to passengers. He noted that he was
currently working as the exit lane monitor and that prior to that he was a baggage screener.
Appellant noted that he worked every day but that he felt “like a nothing right now.” He noted
that he was very lonely and sometimes cried on the way home. Appellant noted that the position
was supposed to be rotated but that he was not rotated. He discussed problems getting breaks.
Appellant testified that coworkers called him “exit Rowe,” called him the “circus caller” and that
on one occasion as a joke someone put a sticker on the other side of the glass where he worked
that said “please do not feed the animals.” He did not recall if he reported this incident to
management.
In a February 2, 2011 statement, Michael Perkins noted that he was a coworker of
appellant for two years. During most of that time, appellant had been on restricted duty manning
the exit lane area and unable to perform many basic functions due to physical pain on a daily
basis. The exit lane post was near the bathrooms and was unpleasant due to odors and isolation
from other coworkers. Mr. Perkins stated that appellant told him that he felt left out, was
accidentally left when others went on breaks and that he has been depressed about his
limitations. In a February 4, 2011 statement, Bill O’Brien, a coworker, noted that, because
appellant was light duty, he can only work two positions: travel document checker and exit lane
monitor. On appellant’s days off the workers took turns on the exit lane for 30 minutes at a time,
but when he was on duty, he was the primary exit lane monitor. Mr. Brien noted that appellant
was there to physically deter a breach of security, which was an important job but was very
boring. He was unaware of any incidents or less-than-favorable attitudes or statements made by
the managers regarding appellant. Appellant had not told him of any such remarks, nor did he
witness any. In a February 1, 2011 statement, William Horn, a coworker, noted that, while
working as a law enforcement officer, he observed appellant sitting at the exit lane for two hours.
He noted that numerous times appellant did not have a break, usually when things were very
busy.

3

In a decision dated March 28, 2011, OWCP’s hearing representative affirmed the
August 24, 2010 decision denying appellant’s claim finding no compensable factor of
employment had been established.
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.4 There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.5 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.6 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
personal injury sustained in the performance of duty within the meaning of FECA. Thus
disability is not covered when it results from an employee’s fear of a reduction-in-force, or is
disability covered when it results from such factors as an employee’s frustration in not being
permitted to work in a particular environment or to hold a particular position.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.8 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable

2

George H. Clark, 56 ECAB 162 (2004); L.H., Docket No. 10-2045 (issued July 14, 2011).

3

28 ECAB 125 (1976).

4

5 U.S.C. §§ 8101-8193.

5

See Robert W. Johns, 51 ECAB 136 (1999).

6

Cutler, supra note 3.

7
8

Id.
Charles D. Edwards, 55 ECAB 258 (2004).

4

employment factor.9 A claimant must support his or her allegations with probative and reliable
evidence. Personal perceptions alone are insufficient to establish an employment-related
emotional condition.10
To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors and coworkers are established as occurring and arising from
appellant’s performance of his regular duties, these could constitute employment factors.11
However, for harassment of discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did in fact occur. Mere perceptions of
harassment or discrimination are not compensable under FECA.12
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by employment factors.13 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected a condition for which compensation is claimed and a rationalized medical opinion
relating the claimed condition to compensable employment factors.14
If a claimant does implicate a factor of employment in an emotional condition case,
OWCP should then determine whether the evidence of record substantiates those factors. When
the matter asserted is a compensable factor of employment and the evidence of the matter
establishes the truth of the matter asserted, OWCP must base its decision on an analysis of the
medical evidence.15
ANALYSIS
Appellant claimed that he suffered from an emotional condition causally related to
various factors. The Board must initially review whether the claimed incidents or activities
constitute compensable factors under the provisions of FECA.
Appellant made allegations of harassment and a hostile work environment. Specifically,
he alleged numerous instances wherein he was treated as a “lesser person” by management and
by coworkers, including various instances where insulting comments were directed at him.
Vague or general allegations of perceived harassment, abuse or difficulty arising in the
9

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
10

Roger Williams, 52 ECAB 468 (2001).

11

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

12

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

13

Pamela Rice, 38 ECAB 838, 841 (1987).

14

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

15

Norma L. Blank, 43 ECAB 384, 389-90 (1992); L.Q., Docket No. 11-66 (issued September 28, 2011).

5

employment are insufficient to give rise to compensability under FECA.16 Appellant did not
submit any evidence that the alleged harassment or hostile comments were made. None of the
witness statements indicate an awareness of such incidents, and the employing establishment
denies that they occurred. Accordingly, appellant has not submitted sufficient evidence to
support his claims of harassment.
Many of the factors alleged by appellant concern the assignment of work. He contended
that he worked the exit lane, where he was made to sit all day and to watch others do the work he
loved. Appellant also noted that he would work making announcements to passengers and
handing out plastic bags. The Board has held that the assignment of work is an administrative
function of the employer and the manner in which a supervisor exercises his or her discretion
falls outside the ambit of FECA.17 Absent evidence establishing an error or abuse, a claimant’s
disagreement or dislike of such a managerial action is not a compensable factor of
employment.18 There is no evidence of abuse or error in this case. The assignments of work for
appellant were made to accommodate his physical restrictions. The jobs were a very necessary
part of the mission of the employing establishment. Accordingly, appellant did not establish a
compensable factor of employment with regards to the assignment of his work duties.
Furthermore, he has provided no evidence that the employing establishment acted abusively with
regards to the assignment of breaks. Although there is some evidence that appellant had late
breaks on occasion, the employing establishment stated that, when this was brought to their
attention, it was dealt with immediately. Accordingly, appellant has not established a
compensable factor with regard to the assignment of breaks.
Appellant stated that he was fearful of losing his job due to his inability to perform some
work assignments. The Board has held that disability is not compensable when it relates to the
fear of losing one’s job or job insecurity.19 Appellant has not met his burden of proof in
establishing compensable factors of employment in this regard.
Appellant contends that his workstation was near the airport bathrooms and he was
exposed to the smell of bathroom cleaner. Mr. Perkins also noted that appellant was exposed to
unpleasant odors from the bathrooms. These vague assertions are not sufficient to establish a
compensable factor of employment, such as harassment or discrimination by the employing
establishment.
Consequently, appellant has not established his claim for an emotional condition as he
has not established any compensable employment factors.20

16

R.P., Docket No. 08-1064 (issued November 26, 2008).

17

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

18

Id.

19

See Lillian Cutler, supra note 3; see also Purvis Nettles, 44 ECAB 623, 628 (1993).

20

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 28, 2011 is affirmed.
Issued: January 24, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

